Exhibit 10.34

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective as of
October 23, 2013 (the “Effective Date”), by and between PURE BIOSCIENCE, INC., a
Delaware corporation (the “Company”), and PETER WULFF (the “Executive”). The
Company and the Executive are hereinafter collectively referred to as the
“Parties”, and individually referred to as a “Party”.

RECITALS

A. The Company desires assurance of the continued association and services of
the Executive in order to retain the Executive’s experience, skills, abilities,
background and knowledge, and is willing to engage the Executive’s services on
the terms and conditions set forth in this Agreement.

B. The Executive desires to continue to be in the employ of the Company, and is
willing to accept such continued employment on the terms and conditions set
forth in this Agreement.

C. The Company and the Executive desire to, among other things, provide for
severance benefits payable to the Executive upon certain qualifying terminations
and reflect the application of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) to the severance benefits that may be provided to
the Executive.

AGREEMENT

In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:

1. EMPLOYMENT.

1.1 Term. The Company hereby employs the Executive, and the Executive hereby
accepts employment by the Company, upon the terms and conditions set forth in
this Agreement, until the termination of the Executive’s employment in
accordance with this Section 1.1 (the “Term”). Executive’s start date shall be
August 13, 2013. The Executive shall be employed at will, subject to the
following provisions:

(a) Termination by Executive. The Executive may terminate this Agreement and his
employment at any time, for any reason or no reason, with or without Cause (as
defined below), by providing the Company with 30-days advance written notice.
Thereafter, all obligations of the Company under this Agreement shall cease
except that Executive will be entitled to wages earned through the effective
date of such termination as well as the severance compensation and benefits
provided in Sections 4 and 5 below, if applicable.

(b) Termination by the Company. The Company may terminate this Agreement and
Executive’s employment at any time, for any reason or no reason, with or without
Cause (as defined below), by providing Executive with 30-days advance written
notice.

 

1



--------------------------------------------------------------------------------

Thereafter, all obligations of the Company under this Agreement shall cease
except that Executive will be entitled to wages earned through the effective
date of such termination as well as the severance compensation and benefits
provided in Sections 4 and 5 below, if applicable.

(c) Termination by the Company For Cause. The Company may terminate this
Agreement and Executive’s employment at any time for Cause (as defined below) at
any time without prior notice (unless specifically provided for to the
contrary), without liability to the Executive except for wages earned through
the effective date of such termination as well as the severance compensation and
benefits provided in Sections 4 and 5, as applicable.

(d) Termination Due to Death or Complete Disability. If Executive dies or
suffers a Complete Disability (as defined below) during the Term, Executive’s
employment with the Company shall automatically terminate upon such death or
Complete Disability. Thereafter, all obligations of the Company under this
Agreement shall cease except that Executive will be entitled to wages earned
through the effective date of such termination as well as the severance
compensation and benefits provided in Sections 4 and 5 below, if applicable.

1.2 Title. The Executive shall have the title of Chief Financial Officer (“CFO”)
and Chief Operating Officer (“COO”) and shall serve in such other capacity or
capacities as the Board of Directors of the Company (the “Board”) may from time
to time prescribe with the Executive’s consent.

1.3 Duties. The Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
which are normally associated with the positions of CFO and COO, respectively,
of a public company, consistent with the Bylaws of the Company and as required
by the Board. As CFO and COO, Executive shall employ and terminate key
employees, subject only to policies set by and with the approval of the Board
and the Company’s Chief Executive Officer (“CEO”), and shall sign agreements and
otherwise commit the Company, subject only to such policies and such approval,
and subject to the provisions of such operating budget or budgets as may be
approved from time to time by the Board. During the Term, the Executive shall
report directly to the CEO.

1.4 Policies and Practices. The employment relationship between the Parties
shall be governed by the policies and practices established from time to time by
the Company and the Board.

1.5 Location. Unless the Parties otherwise agree in writing, during the term of
this Agreement, the Executive shall perform the services the Executive is
required to perform pursuant to this Agreement at the Company’s offices, located
in El Cajon, California, or, with the consent of the Company and the Executive,
at any other place at which the Company maintains an office; provided, however,
that the Company may from time to time require the Executive to travel
temporarily to other locations in connection with the Company’s business.

2. LOYAL AND CONSCIENTIOUS PERFORMANCE.

During the Executive’s employment by the Company, the Executive shall devote the
Executive’s full business energies, interests, abilities and productive time to
the proper and efficient performance of his duties under this Agreement.
Notwithstanding the foregoing, the

 

2



--------------------------------------------------------------------------------

Executive may engage in personal, investment, civic, and charitable activities
to the extent they do not unreasonably interfere with the Executive’s
performance of his duties under this Agreement or violate the Confidentiality
Agreement (as defined below).

3. COMPENSATION OF THE EXECUTIVE.

3.1 Base Salary. The Company shall pay the Executive a base salary of Three
Hundred Twenty Five Thousand Dollars ($325,000) per year, less payroll
deductions and all required withholdings payable in regular periodic payments in
accordance with Company’s policy (the “Base Salary”). Such Base Salary shall be
prorated for any partial year of employment on the basis of a 365 day fiscal
year. The Board, or its Compensation Committee, will review the Executive’s rate
of Base Salary on an annual basis and may, in its sole discretion, increase the
rate then in effect.

3.2 Annual Discretionary Bonus. In addition to the Executive’s Base Salary, the
Executive will be eligible to receive an annual incentive bonus for each fiscal
year. The Executive’s initial target annual incentive bonus for each fiscal year
during the Term shall be 50% of his annual Base Salary amount, subject to any
discretionary increase or decrease in such amount by the Board or its
Compensation Committee. The incentive bonus amount the Executive will actually
receive, if any, shall be determined in the sole discretion of the Compensation
Committee by evaluating the Executive’s and the Company’s performance against
milestones and targets established by the Compensation Committee or the Board.
Any annual incentive bonus shall be paid to the Executive no later than the
fifteenth day of the third month following the fiscal year for which such bonus
was earned.

3.3 Reductions to Compensation. The Executive’s compensation may be reduced only
by mutual agreement of the Executive and the Company.

3.4 Employment Taxes. All of the Executive’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Company.

3.5 Benefits. The Executive shall, in accordance with Company policy and the
terms of the applicable plan documents, be eligible to participate in benefits
under any employee benefit plan or arrangement that may be in effect from time
to time and is made generally available to the Company’s executive or key
management employees, including but not limited to paid vacation and medical
insurance, provided that, the Executive shall be entitled to (i) four (4) weeks
paid vacation per year in accordance with applicable policies of the Company;
and, (ii) forty (40) hours of paid sick leave per calendar year.

3.6 Stock Awards.

(a) Restricted Stock Unit Grant. As an inducement to Executive’s commencement of
employment Executive will be granted a restricted stock unit (“RSU”) for one
million (1,000,000) shares of the Company’s common stock. The terms and
conditions for the RSU are contained in the RSU Agreement attached hereto as
Exhibit A and incorporated herein by reference.

 

3



--------------------------------------------------------------------------------

(b) Additional Stock Awards. In addition, the Company may grant the Executive
additional stock awards at such times and on such terms as may be decided from
time to time by the Board or its Compensation Committee, in their sole
discretion.

3.7 Expenses.

(a) Ordinary Business Expenses. The Executive is authorized to incur reasonable
expenses in the conduct of the business of the Company, including expenses for
meals, travel, and other similar items. The Company shall prepay or reimburse
the Executive for all such expenses.

(b) Expense Prepayment and Reimbursement Procedures. All prepayments and
reimbursements of the Executive’s expenses pursuant to this Section 3.7 are
subject to the Executive’s provision of invoices, an itemized accounting or
other appropriate documentation evidencing such expenses no later than three
(3) months following the date such expenses were incurred. Any reimbursement
payment shall be made by the Company as soon as practicable following its
receipt of such documentation, but in no event later than the end of the
Executive’s taxable year following the year in which the Executive incurred such
expenses.

3.8 Indemnification. Company shall indemnify the Executive to the fullest extent
permitted by applicable Delaware law against all costs, expenses, liabilities
and losses (including, without limitation, attorneys’ fees, judgments, fines,
penalties, ERISA excise taxes, penalties and amounts paid in settlement)
reasonably incurred by Employee in connection with a Proceeding. For the
purposes of this Section 3.8, a “Proceeding” shall mean any action, suit or
proceeding, whether civil, criminal, administrative or investigative, in which
Executive is made, or is threatened to be made, a party to, or a witness in,
such action, suit or proceeding by reason of the fact that Employee is or was an
officer, director or employee of Company or is or was serving as an officer,
director, member, employee, trustee or agent of any other entity at the request
of Company. Additional indemnification provisions are contained in the
Indemnification Agreement attached hereto as Exhibit B and incorporated herein
by reference.

4. TERMINATION BENEFITS.

4.1 Termination By Executive. If the Executive’s employment is terminated by the
Executive without Good Reason (as defined below), then the Company shall pay to
the Executive or the Executive’s heirs the Executive’s Base Salary, any bonus
awarded under Section 3.2 not previously paid, and any accrued and unused
vacation benefits, each as earned through the date of termination at the rate
then in effect, less standard deductions and withholdings, and the Company shall
thereafter have no further obligations to the Executive and/or the Executive’s
heirs under this Agreement, except as expressly otherwise provided in Sections 4
and 5. If the Executive’s employment terminates due to the Executive’s death or
Complete Disability (as defined below), the Company shall provide to the
Executive (or the Executive’s beneficiaries, as applicable) the severance
benefits described in Section 4.2 below.

4.2 Benefits Upon Termination Without Cause or for Good Reason. In the event the
Executive’s employment with the Company is terminated by the Company without
Cause (as defined below) or the Executive terminates his employment for Good
Reason (as defined below),

 

4



--------------------------------------------------------------------------------

then subject to the Executive’s delivery to the Company of a Release and Waiver
in the form attached hereto as Exhibit C within the applicable time period set
forth therein, but in no event later than forty-five (45) days following
termination of Executive’s employment, and permitting such Release and Waiver to
become fully effective in accordance with its terms (the date the Executive’s
Release becomes fully effective, the “Release Effective Date”), the Company
shall provide the Executive with the following severance benefits hereunder, as
applicable:

(a) the Executive shall be entitled to severance pay in the form of continued
payment of the Executive’s annual Base Salary then in effect for a period of
twelve (12) months. Such continued payments shall be subject to standard
deductions and withholdings and paid in accordance with the Company’s regular
payroll policies and practices in the first payroll period following the Release
Effective Date.

(b) should the Executive elect to continue group health and dental insurance
benefits in accordance with the provisions of COBRA following the date of
termination, the Company shall pay the full premium for such health and dental
insurance continuation benefits for the Executive and the Executive’s eligible
dependents for a period of twelve (12) months after the termination date (the
“Continuation Period”). If the Company ceases to provide group health and dental
benefits and the Executive converts to an individual policy or policies that
provide a substantially similar level of coverage as the Company’s benefit plans
did prior to their termination, the Company shall reimburse the Executive’s
actual premium costs for such continued health and dental coverage under the
individual policy or policies for the duration of the Continuation Period. If
such reimbursement is not exempt from application of Section 409A of the Code,
such reimbursement shall occur strictly in accordance with the procedures
established under Section 3.7(b). Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that the Company cannot provide the COBRA
premium benefits or individual policy premium benefits without potentially
incurring financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof pay Executive a taxable cash amount, which payment shall be made
regardless of whether Executive or Executive’s eligible family members elect
group health insurance or individual policy continuation coverage (the “Health
Care Benefit Payment”). The Health Care Benefit Payment shall be paid in monthly
installments on the same schedule that the COBRA premiums would otherwise have
been paid to the insurer, or would have been paid by the Executive for an
individual policy, as applicable. The Health Care Benefit Payment shall be equal
to the amount that the Company would have otherwise paid for COBRA insurance
premiums (which amount shall be calculated based on the premium for the first
month of coverage), or would have otherwise paid for the individual policy
premium reimbursement, as applicable, and shall be paid until the expiration of
the Continuation Period.

4.3 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) Good Reason. “Good Reason” for the Executive to terminate his employment
shall mean the occurrence of any of the following events without the Executive’s
consent; provided however, that any resignation by the Executive due to any of
the following conditions shall only be deemed for Good Reason if: (i) the
Executive gives the Company written notice of his intent to terminate for Good
Reason within ninety (90) days following the

 

5



--------------------------------------------------------------------------------

first occurrence of the condition(s) that the Executive believes constitutes
Good Reason, which notice shall describe such condition(s); (ii) the Company
fails to remedy, if remediable, such condition(s) within thirty (30) days
following receipt of the written notice (the “Cure Period”) of such condition(s)
from the Executive; and (iii) the Executive actually resigns his employment
within the first ninety (90) days after expiration of the Cure Period; (A) a
material reduction by the Company of the Executive’s Base Salary or target bonus
percentage as initially set forth herein or as the same may be increased from
time to time (unless reductions comparable in amount and duration are
concurrently made for all other executive officers of the Company); (B) a
material reduction by the Company of the Executive’s authority, duties or
responsibilities or the assignment to the Executive of any duties substantially
inconsistent with the Executive’s positions, duties and responsibilities with
the Company; (C) the material relocation of the Company’s offices that requires
an increase in the Executive’s one-way driving distance by more than fifty
(50) miles, except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s duties and responsibilities; or
(D) a material breach by the Company of this Agreement or any other agreement
between the Company and the Executive.

(b) Cause. “Cause” shall mean that one or more of the following has occurred:
(i) the Executive has been convicted for, or entered a plea of guilty or nolo
contendere to, a felony crime involving fraud, dishonesty or violence (under the
laws of the United States or any relevant state, in the circumstances, thereof);
(ii) the Executive has intentionally or willfully engaged in material acts of
fraud, dishonesty or gross misconduct that have a material adverse effect on the
Company; (iii) the willful failure or refusal of Executive to carry out the
lawful directions of the Board or the duties assigned to Executive by the Board;
or (iv) any material violation of any written Company policy applicable to the
Executive; or (v) any material breach by Executive of any provision of this
Agreement or any other agreement between the Company and Executive.
Notwithstanding the foregoing, the Company’s termination of Executive shall not
constitute a termination for Cause, unless the Company first provides Executive
with written notice of the basis for the termination and, with respect to a
termination based on clauses (iii), (iv) and/or (v) above, a fifteen (15) day
period to correct the breach or failure or refusal. During this 15 day notice
period, the Executive will be afforded the opportunity to make a presentation to
the Board regarding the matters referred to in the notice.

(c) Complete Disability. “Complete Disability” shall mean the inability of the
Executive to perform the Executive’s duties under this Agreement because the
Executive has become permanently disabled within the meaning of any policy of
disability income insurance covering employees of the Company then in force. In
the event the Company has no policy of disability income insurance covering
employees of the Company in force when the Executive becomes disabled, the term
Complete Disability shall mean the inability of the Executive to perform the
Executive’s duties under this Agreement by reason of any incapacity, physical or
mental, which the Board, based upon medical advice or an opinion provided by a
licensed physician acceptable to the Board, determines to have incapacitated the
Executive from satisfactorily performing the Executive’s usual services for the
Company for a period of at least one hundred twenty (120) consecutive days
during any 12-month period.

 

6



--------------------------------------------------------------------------------

5. CHANGE OF CONTROL TERMINATION BENEFITS.

5.1 Change of Control Severance. In the event that within twelve (12) months
following a Change of Control either: (A) the Executive’s employment with the
Company is terminated by the Company without Cause (as defined above) or (B) a
condition arises that triggers the Executive’s right to give notice of
resignation for Good Reason (as defined above), and the Executive actually
terminates his employment for Good Reason, within the applicable time periods
thereafter as provided under Section 4.3, in either case subject to fulfillment
of the Release and Waiver requirements of Section 4.2, the Company shall provide
the Executive with the following severance benefits:

(a) A single lump sum payment equal to two hundred percent (200%) of Executive’s
annual Base Salary then in effect.

(b) Notwithstanding any vesting terms of any stock option or other equity-based
awards, the vesting of all outstanding stock options or other equity-based
awards held by the Executive will automatically accelerate and any outstanding
stock options and equity-based awards held by the Executive as of the date of
such termination shall continue to be exercisable for twelve (12) months
following such termination, but in no event beyond the maximum permitted
expiration date of such stock options or equity-based awards, as applicable.

5.2 Change in Control Defined. For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any of the following events: (i) the
closing of the sale, transfer or other disposition of all or substantially all
of the Company’s assets or the exclusive license of substantially all of the
intellectual property of the Company material to the business of the Company
resulting in the Company being unable to continue its business as in effect
prior to such license; provided, however, that a mortgage, pledge or grant of a
security interest to a bona fide lender shall not by itself constitute a Change
of Control; (ii) the consummation of a merger or consolidation of the Company
with or into another entity in which the stockholders of the Company exchange
their shares of capital stock of the Company for cash, stock, property or other
consideration (except one in which the stockholders of the Company as
constituted immediately prior to such transaction continue to hold after the
transaction at least 50% of the voting power of the capital stock of the Company
or the surviving or acquiring entity or parent entity of the surviving or
acquiring entity); (iii) any “person,” as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (the “Exchange Act”) (other than (a) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company,
(b) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company or (c) any current beneficial stockholder or group, as defined by Rule
13d-5 of the Exchange Act, including the heirs, assigns and successors thereof,
of beneficial ownership, within the meaning of Rule 13d 3 of the Exchange Act,
of securities possessing more than 20% of the total combined voting power of the
Company’s outstanding securities) hereafter becomes the “beneficial owner,” as
defined in Rule 13d 3 of the Exchange Act, directly or indirectly, of securities
of the Company representing 35% or more of the total combined voting power
represented by the Company’s then outstanding voting securities; or
(iv) individuals who, as of sixty (60) days after the Effective Date of this
Agreement are members of the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the members of the Board; provided,
however, that if the appointment or election (or nomination for election) of any
new Board member was approved or recommended by a majority vote of the

 

7



--------------------------------------------------------------------------------

members of the Incumbent Board then still in office, such new member shall, for
purposes of this Agreement, be considered as a member of the Incumbent Board;
provided further, however, that a transaction under clauses (ii) or (iii) above
shall not constitute a Change of Control: (A) if its primary purpose is to
change the state of the Company’s incorporation, (B) if its primary purpose is
to create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately prior
to such transaction, or (C) if it is a bona fide equity financing in which the
Company is the surviving corporation.

6. TAX TREATMENT.

6.1 Notwithstanding anything contained in this Agreement to the contrary, to the
extent that any payment or benefit (within the meaning of Section 280G(b)(2) of
the Code) to the Executive or for the Executive’s benefit, paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, the Executive’s employment with
the Company or a Change of Control (a “Payment” or “Payments”), would be subject
to the excise tax imposed under Code Section 4999, or any interest or penalties
are incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), the Payments shall be reduced (but not below
zero) if and to the extent that a reduction in the Payments would result in the
Executive retaining a larger amount, on an after-tax basis (taking into account
federal, state and local income taxes and the Excise Tax), than if the Executive
received all of the Payments (any such reduced amount is hereinafter referred to
as the “Limited Payment Amount”). The Company shall reduce or eliminate the
Payments by (i) first reducing or eliminating those payments which are payable
in cash and then (ii) by reducing or eliminating acceleration of stock options,
in reverse order beginning with the options that but for the acceleration would
have vested the farthest in time from the Determination (as hereinafter
defined). Any notice given by the Executive pursuant to the preceding sentence
shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Executive’s rights and entitlements to any benefits or
compensation.

6.2 An initial determination as to whether the Payments shall be reduced to the
Limited Payment Amount and the amount of such Limited Payment Amount shall be
made, at the Company’s expense, by the accounting firm that is the Company’s
independent accounting firm as of the date of the Change of Control (the
“Accounting Firm”). The Accounting Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation, to the Company and the Executive within five (5) days of the
Termination Date, if applicable, or such other time as requested by the Company
or by the Executive (provided the Executive reasonably believes that any of the
Payments may be subject to the Excise Tax) and, if the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to a
Payment or Payments, it shall furnish the Executive with an opinion reasonably
acceptable to the Executive that no Excise Tax will be imposed with respect to
any such Payment or Payments. Within ten (10) days of the delivery of the
Determination to the Executive, the Executive shall have the right to dispute
the Determination (the “Dispute”). If there is no Dispute, the Determination
shall be binding, final and conclusive upon the Company and the Executive,
subject to the application of Section 6.3 below.

 

8



--------------------------------------------------------------------------------

6.3 As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, the Executive either will be greater (an “Excess Payment”) or less
(an “Underpayment”) than the amounts provided for by the limitations contained
in Section 6.1.

(a) If it is established, pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that an Excess Payment has been made, the Executive must
repay such Excess Payment to the Company; provided, that no Excess Payment will
be repaid by the Executive to the Company unless, and only to the extent that,
the repayment would either reduce the amount on which the Executive is subject
to tax under Code Section 4999 or generate a refund of tax imposed under Code
Section 4999.

(b) In the event that it is determined, by (i) the Accounting Firm, the Company
(which shall include the position taken by the Company, or together with its
consolidated group, on its federal income tax return) or the IRS, (ii) pursuant
to a determination by a court, or (iii) upon the resolution to the Executive’s
satisfaction of the Dispute, that an Underpayment has occurred, the Company
shall pay an amount equal to the Underpayment to the Executive within ten
(10) days of such determination or resolution, together with interest on such
amount at the applicable federal rate under Code Section 7872(f)(2) from the
date such amount would have been paid to the Executive until the date of
payment.

7. APPLICATION OF INTERNAL REVENUE CODE SECTION 409A.

7.1 Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under this Agreement (the “Severance Benefits”) that
constitute “deferred compensation” within the meaning of Section 409A of the
Code and the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”) shall not commence in connection
with the Executive’s termination of employment unless and until the Executive
has also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h) (“Separation From Service”).

7.2 For the avoidance of doubt, it is intended that payments of the Severance
Benefits set forth in this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A provided under Treasury
Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However,
if the Company (or, if applicable, the successor entity thereto) determines that
the Severance Benefits constitute “deferred compensation” under Section 409A and
the Executive is, on the termination of the Executive’s service, a “specified
employee” of the Company or any successor entity thereto, as such term is
defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Severance Benefit payment shall be delayed until
the earlier to occur of: (i) the date that is six months and one day after the
Executive’s Separation From Service”) or (ii) the date of the Executive’s death
(such applicable date, the “Specified Employee Initial Payment Date”), the
Company (or the successor entity thereto, as applicable) shall pay to the
Executive a lump sum amount equal to the Severance Benefit payment that the
Executive would otherwise have received through the

 

9



--------------------------------------------------------------------------------

Specified Employee Initial Payment Date if the payment of the Severance Benefits
had not been so delayed pursuant to this Section.

7.3 The Severance Benefits are intended to qualify for an exemption from
application of Section 409A or comply with its requirements to the extent
necessary to avoid adverse personal tax consequences under Section 409A, and any
ambiguities herein shall be interpreted accordingly.

8. CONFIDENTIAL AND PROPRIETARY INFORMATION; NONSOLICITATION.

As a condition of continued employment the Executive agrees to execute and abide
by the Employee Proprietary Information and Inventions Agreement in the form
attached hereto as Exhibit D.

9. ASSIGNMENT AND BINDING EFFECT.

This Agreement shall be binding upon and inure to the benefit of the Executive
and the Executive’s heirs, executors, personal representatives, assigns,
administrators and legal representatives. Because of the unique and personal
nature of the Executive’s duties under this Agreement, neither this Agreement
nor any rights or obligations under this Agreement shall be assignable by the
Executive. This Agreement shall be binding upon and inure to the benefit of the
Company and its successors, assigns and legal representatives. As a condition to
entering into an acquisition agreement, the Company will require any acquiror or
successor to assume its obligations under this Agreement.

10. CHOICE OF LAW.

This Agreement will be governed by the laws of the State of California, without
giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of San Diego County,
California, or the federal courts for the United States for the Southern
District of California, and no other courts, where this Agreement is made and/or
to be performed.

11. INTEGRATION.

This Agreement, including all Exhibits attached hereto, contains the complete,
final and exclusive agreement of the Parties relating to the terms and
conditions of the Executive’s employment and the termination of the Executive’s
employment, and supersedes all prior and contemporaneous oral and written
employment agreements or arrangements between the Parties and between the
Executive and the Company.

12. AMENDMENT.

This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Board representative specifically authorized by
the Board to execute any such amendment or modification to this Agreement on
behalf of the Company.

 

10



--------------------------------------------------------------------------------

13. SURVIVAL OF CERTAIN PROVISIONS.

Sections 1, 3.4, 3.7, 4 through 12, 13 through 17, 19 and 21 shall survive the
termination of this Agreement.

14. WAIVER.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

15. SEVERABILITY.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term or provision. Any such invalid or unenforceable term or
provision shall be revised to the minimum extent necessary to make any such term
or provision valid or enforceable in accordance with the Parties’ intentions
with respect to such term or provision.

16. INTERPRETATION; CONSTRUCTION.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. The Parties acknowledge
that each Party and its counsel has reviewed and revised, or had an opportunity
to review and revise, this Agreement, and the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.

17. REPRESENTATIONS AND WARRANTIES.

The Executive represents and warrants that the Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between the Executive and any other person or entity.

18. COUNTERPARTS.

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument. In the event that any signature is delivered by fax or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

11



--------------------------------------------------------------------------------

19. ADVERTISING WAIVER.

During the Term the Executive agrees to permit the Company and/or its
affiliates, and persons or other organizations authorized by the Company and/or
its affiliates, to use, publish and distribute advertising or sales promotional
literature concerning the products and/or services of the Company and/or its
affiliates, or the machinery and equipment used in the provision thereof, in
which the Executive’s name and/or pictures of the Executive taken in the course
of the Executive’s provision of services to the Company and/or its affiliates,
appear. The Executive hereby waives and releases any claim or right the
Executive may otherwise have arising out of such use, publication or
distribution.

20. SPECIFIC ENFORCEMENT.

If necessary and where appropriate, the Company shall have the right to enforce
the provisions of the Confidentiality Agreement and the Employee Proprietary
Information and Inventions Agreement by injunction, specific performance or
other equitable relief without bond and without prejudice to any other rights
and remedies the Company may have for a breach of such Sections of this
Agreement.

21. NOTICE.

21.1 Method and Delivery. All notices, requests and demands hereunder shall be
in writing and delivered by hand, by Electronic Transmission, by mail, or by
recognized commercial overnight delivery service (such as Federal Express, UPS,
or DHL), and shall be deemed given (a) if by hand delivery, upon such delivery;
(b) if by Electronic Transmission, upon confirmation of receipt of same; (c) if
by mail, forty eight (48) hours after deposit in the United States mail, first
class, registered or certified mail, postage prepaid; or, (d) if by recognized
commercial overnight delivery service, upon such delivery.

22.2 Consent to Electronic Transmissions. Each Party hereby expressly consents
to the use of Electronic Transmissions for communications and notices under this
Agreement. For purposes of this Agreement, “Electronic Transmissions” means a
communication (i) delivered by facsimile telecommunication or electronic mail
when directed to the facsimile number or electronic mail address, respectively,
for that recipient on record with the sending Party and (ii) that creates a
record that is capable of retention, retrieval, and review, and that may
thereafter be rendered into clearly legible tangible form.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the 23th day
of October 2013.

 

EXECUTIVE:

     

COMPANY:

 

Pure Bioscience, Inc.

/S/ PETER WULFF      

 

PETER WULFF

      /S/ DAVE PFANZELTER      

 

DAVE PFANZELTER, Chairman of the Board

 

12



--------------------------------------------------------------------------------

EXHIBIT A

RSU AGREEMENT

 



--------------------------------------------------------------------------------

EXHIBIT B

INDEMNIFICATION AGREEMENT

 



--------------------------------------------------------------------------------

EXHIBIT C

RELEASE AND WAIVER OF CLAIMS

In consideration of the payments and other benefits set forth in the Employment
Agreement, dated October 23, 2013 (the “Employment Agreement”), to which this
form is attached, I, PETER WULFF, hereby furnish PURE BIOSCIENCE, INC. (the
“Company”), with the following release and waiver (“Release and Waiver”).

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring relating to my
employment or the termination thereof prior to my signing this Release and
Waiver. This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to my employment with the Company or the
termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including, but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including,
but not limited to, claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including, but not limited to, claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended). Notwithstanding the foregoing, this Release and Waiver, shall not
release or waive my rights: to indemnification under the articles and bylaws of
the Company or applicable law, including without limitations, California Labor
Code Sections 2800 and 2802; to payments under Section 4.2 of the Employment
Agreement; under any provision of the Employment Agreement that survives the
termination of that agreement; under the California Workers’ Compensation Act;
under any option, restricted share or other agreement concerning any equity
interest in the Company; as a shareholder of the Company or any other right that
is not waivable under applicable law.

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration



--------------------------------------------------------------------------------

given for this Release and Waiver is in addition to anything of value to which I
was already entitled as an executive of the Company. If I am 40 years of age or
older upon execution of this Release and Waiver, I further acknowledge that I
have been advised, as required by the Older Workers Benefit Protection Act,
that: (a) the release and waiver granted herein does not relate to claims under
the ADEA which may arise after this Release and Waiver is executed; (b) I should
consult with an attorney prior to executing this Release and Waiver; and (c) I
have twenty-one (21) days from the date of termination of my employment with the
Company in which to consider this Release and Waiver (although I may choose
voluntarily to execute this Release and Waiver earlier); (d) I have seven
(7) days following the execution of this Release and Waiver to revoke my consent
to this Release and Waiver; and (e) this Release and Waiver shall not be
effective until the seven (7) day revocation period has expired unexercised.

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

Date:                                          By:             PETER WULFF

 

2



--------------------------------------------------------------------------------

EXHIBIT D

PURE BIOSCIENCE, INC.

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

In consideration of my employment or continued employment by PURE BIOSCIENCE,
INC. (the “Company”), and the compensation now and hereafter paid to me, I
hereby agree as follows, effective as of August 13, 2013:

 

1. NONDISCLOSURE

1.1 Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s and/or its
Affiliates’ Proprietary Information (defined below), except as such disclosure,
use or publication may be required in connection with my work for the Company,
or unless an officer of the Company expressly authorizes such in writing. I will
obtain Company’s written approval before publishing or submitting for
publication any material (written, verbal, or otherwise) that relates to my work
at Company and/or incorporates any Proprietary Information. I hereby assign to
the Company any rights I may have or acquire in such Proprietary Information and
recognize that all Proprietary Information shall be the sole property of the
Company and its assigns. For purposes of this Agreement, “Affiliate” means, with
respect to any specific entity, any other entity that, directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with such specified entity.

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company and/or its Affiliates. By way of illustration but not limitation,
“Proprietary Information” includes (a) trade secrets, inventions, mask works,
ideas, processes, formulas, source and object codes, data, programs, other works
of authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as “Inventions”); and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of other employees of the
Company

and/or its Affiliates. Notwithstanding the foregoing, it is understood that, at
all such times, I am free to use information which is generally known in the
trade or industry, which is not gained as result of a breach of this Agreement,
and my own, skill, knowledge, know-how and experience to whatever extent and in
whichever way I wish.

1.3 Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

 

 

1.



--------------------------------------------------------------------------------

2. ASSIGNMENT OF INVENTIONS.

2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.

2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit B (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as “Prior
Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit B but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit B for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions

assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as “Company Inventions.”

2.4 Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter “Section 2870”). I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.

2.5 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under Section 2870; and I will at
that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that qualify fully for protection under the provisions of
Section 2870. I will preserve the confidentiality of any Invention that does not
fully qualify for protection under Section 2870.

2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.

2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents

 

 

2.



--------------------------------------------------------------------------------

and perform such other acts (including appearances as a witness) as the Company
may reasonably request for use in applying for, obtaining, perfecting,
evidencing, sustaining and enforcing such Proprietary Rights and the assignment
thereof. In addition, I will execute, verify and deliver assignments of such
Proprietary Rights to the Company or its designee. My obligation to assist the
Company with respect to Proprietary Rights relating to such Company Inventions
in any and all countries shall continue beyond the termination of my employment,
but the Company shall compensate me at a reasonable rate after my termination
for the time actually spent by me at the Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.

4. ADDITIONAL ACTIVITIES. I agree that during the period of my employment by the
Company I will not, without the Company’s express written consent, engage in any
employment or business activity which is competitive with, or would otherwise
conflict with, my employment by the Company. I agree further that for the period
of my employment by the Company and for one (l) year after the date of
termination of my employment by the Company I will not induce any employee of
the Company to leave the employ of the Company.

5. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does

not and will not breach any agreement to keep in confidence information acquired
by me in confidence or in trust prior to my employment by the Company. I have
not entered into, and I agree I will not enter into, any agreement either
written or oral in conflict herewith.

6. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement.

7. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

8. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.

9. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.

10. GENERAL PROVISIONS.

10.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents.

 

 

3.



--------------------------------------------------------------------------------

10.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

10.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

10.5 Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause.

10.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

10.7 Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.

This Agreement shall be effective as of the Effective Date, namely: August 13,
2013.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT B TO THIS AGREEMENT.

Executed: October 23, 2013

/s/ Peter Wulff

 

(Signature)

PETER WULFF

 

(Printed Name)

ACCEPTED AND AGREED TO:

PURE BIOSCIENCE, INC.

By:   /s/ Henry R. Lambert Title:   Chief Executive Officer

Executed: October 23, 2013

 

 

4.



--------------------------------------------------------------------------------

EXHIBIT A

LIMITED EXCLUSION NOTIFICATION

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:

 

  1. Relate at the time of conception or reduction to practice of the invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company;

 

  2. Result from any work performed by you for the Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

By:    /s/ Peter Wulff   Peter Wulff Date: October 23, 2013

 

WITNESSED BY: /s/ Henry Lambert (PRINTED NAME OF REPRESENTATIVE)

 

1.



--------------------------------------------------------------------------------

EXHIBIT B

 

TO:    PURE BIOSCIENCE, INC.    FROM:   

 

   DATE:   

 

   SUBJECT:    Previous Inventions   

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
PURE BIOSCIENCE, INC. (the “Company”) that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my engagement by
the Company:

 

  ¨ No inventions or improvements.

 

  ¨ See below:

 

 

 

 

 

 

 

¨ Additional sheets attached.

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies).

 

   Invention or Improvement    Party(ies)    Relationship

1.      

  

 

  

 

  

 

2.      

  

 

  

 

  

 

3.      

  

 

  

 

  

 

 

¨ Additional sheets attached.